The appellant was convicted of robbery in the Circuit Court for Harford County and sentenced to four years imprisonment. He filed a petition for a writ of habeas *Page 304 corpus in Baltimore City, and appealed here from its refusal. The petitioner argues that the conviction was erroneous, that he did not rob anyone, merely accepted money from another man, with whom he went on a drinking party; that this other man plead guilty but did not incriminate the appellant. In short, the petition seeks a review of the sufficiency of the evidence. As we have repeatedly pointed out, we cannot review the sufficiency of evidence in a habeas corpus proceeding. Rexroad v. Warden,188 Md. 498, 53 A.2d 273; Nance v. Warden, 189 Md. 94,53 A.2d 554.
Order affirmed, without costs.